MIKVA, Circuit Judge,
dissenting:
Interpreting the Stipulation filed by Tennessee Gas Pipeline Company, the Commission ruled that it did not authorize collection of a minimum bill for the pipeline’s interruptible-transport (IT) service from February 1 to December 31, 1983. The Commission therefore ordered petitioner to make refunds of minimum bill charges it had collected in connection with its IT service during that period. The majority decision reverses the Commission’s order, stating that “the Commission has vacillated in articulating a rationale for its result.” I find in the record, however, no such fatal wavering on the part of the Commission. In its clarifying order, the Commission simply corrected the grounds it had previously offered for its refund order. The Commission confessed that it had erred in determining that Article III, section 3 of the Stipulation imposed a general obligation upon Tennessee to make refunds to all categories of IT shippers. In defense of its *232refund order, the Commission then articulated a reasonable reading of the Stipulation.
The Commission stated that Articles II and III of the Stipulation, read together, require Tennessee to delete the minimum bill provision from the IT rate schedule for the eleven-month docket period in 1983. The Commission reasoned that Article II, sections 2 and 3 require Tennessee, in calculating its settlement rates for this period, to reflect the Interim Methods set forth in Article III, section 2. One of these Interim Methods included Tennessee’s commitment to revise its IT rate schedule in order to eliminate the minimum bill. Thus the Stipulation bound Tennessee to eliminate the minimum bill charge from its tariff for the entire docket period, and to refund amounts attributable to that minimum bill.
This interpretation is entitled to judicial deference; the Commission’s adherence to the result it originally reached, which the majority tries to stigmatize as “tenacious dedication to a particular result,” provides no sound reason for suspending the deference due to an agency’s determination within its expertise.
In clarifying its order, the Commission admitted error and corrected itself. The Commission’s amended rationale for its order is reasonable and should be affirmed.